Citation Nr: 0612074	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of palm 
laceration left hand, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left 
chondromalacia patella, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
August 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
November 1992 rating decision granted service connection for 
residuals of a left hand injury and bilateral knee condition.  
A July 2001 rating decision raised the veteran's rating for 
his left hand disorder to 20 percent.  The April 2002 rating 
decision continued the 20 percent rating for the veteran's 
left hand, recharacterized the bilateral knee disorder as 
left chondromalacia patella and osteoarthritis of the right 
knee, and raised the rating to 10 percent for each knee.  

A September 2002 RO letter denied the veteran's request for 
Vocational Rehabilitation and Employment service, however the 
veteran subsequently raised the claim.  The Board notes that 
in a March 2003 report of contact the veteran argued that he 
has arthritis of the left hand secondary to his service-
connected left hand disorders.  These matters are being 
referred to the RO for appropriate action.  

During the course of this appeal, the RO in a June 2005 
rating decision granted the veteran service connection for 
low back strain secondary to his service-connected knee 
disorder, as well as service connection for bilateral greater 
trochanteric tenosynovitis, claimed as bilateral hip 
conditions.  (Service connection for bilateral hip conditions 
was denied.)  In January 2006 the veteran testified at a 
video conference Board hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected left hand disorder is 
characterized by a mild impairment.  

2.  The veteran's service-connected osteoarthritis of the 
right knee is characterized by pain; there is no limitation 
of motion.  

3.  The veteran's service-connected left chondromalacia 
patella is characterized by pain; there is no limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of palm laceration, 
left hand, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7805 (prior to and effective since 
August 2002), 4.124a, Diagnostic Code 8512 (2005).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected osteoarthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 
(2005).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left chondromalacia patella have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5260, 
5261, 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and December 2005 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2005 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the December 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  Here, the Board finds that, because the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the December 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issues of increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied. 
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased rating but there has 
been no notice of the types of evidence necessary to 
establish effective dates for the issues on appeal.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that there is a preponderance of the evidence against 
the veteran's claims, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evidence indicated that the veteran was treated for his 
service-connected left hand, right and left knee disorders by 
the VA in the 2000s.  

Entitlement to an increased rating for residuals of palm 
laceration, left hand.  

The veteran's service-connected left hand has been rated 
under Diagnostic Codes 7805-8512.  See 38 C.F.R. § 4.20.  
Diagnostic Code 7805 for scars, both under the older and 
criteria effective since August 30, 2002, provides to rate on 
limitation of motion of affected part.  Under Diagnostic Code 
8512, which pertains to paralysis of the lower radicular 
group, involving the intrinsic muscles of the hand and flexor 
of the wrist and fingers, different ratings are assigned 
depending upon whether the extremity involved is the major or 
minor extremity.  For the major extremity, a 20 percent 
rating is warranted for mild incomplete paralysis; a 40 
percent rating is warranted when there is moderate incomplete 
paralysis; a 50 percent rating is warranted for severe 
incomplete paralysis; and a 70 percent rating is warranted 
for complete paralysis.  The evidence has established that 
the veteran is left handed and thus is rated for a major 
extremity.  

The veteran was afforded a VA examination for his left hand 
in May 2001.  The veteran complained of pain in his hand and 
apparently of losing dexterity in the hand as well as loss of 
some of the feeling.  The veteran had no problems with 
filing, typing, computer work and driving.  He is left hand 
dominant.  Physical examination of the left hand showed a 4" 
palmar scar which was well-healed.  There was some loss of 
thenar muscles in the left hand as compared to the right.  
The left hand circumference at the incision site on the palm 
was 6-1/4".  There was loss of hand strength.  He could 
palmar flex 75 degrees and dorsiflex 75 degrees.  The veteran 
definitely had sensory loss in the palmar aspect of the hand, 
as well as in the thenar and hyperthenar areas.  His fingers 
all subluxate, which was from birth.  Flexion and extension 
were normal.  Lumbrical muscles in the fingers were all 
normal and the finger grip was decreased in the left hand.  
The diagnoses were status post repaired scar of the left 
hand, decreased muscle power of the left hand, and sensory 
loss of left hand with normal reflexes of the wrist.  X-ray 
of the left hand was negative, showing no evidence of 
fracture, dislocation, malalignment or arthritis.  

During a March 2002 VA examination for his left hand, the 
veteran complained of tingling pain, index and middle fingers 
not functioning well, and that the strength of his hand 
decreased over the years.  Physical examination showed a 
well-healed palmar scar that was across the palm of the right 
hand.  Grip was much stronger on the right than the left, 
finger flexion appeared normal.  The examiner noted that the 
veteran had palmar tissue loss in the left hand.  The 
diagnosis was scar on the left palm with resultant tissue 
loss and weakness of the left hand.  

An August 2002 VA medical record indicated that the veteran's 
left hand did not affect his employability.  

The veteran again underwent a VA examination in January 2003.  
Physical examination showed a well-healed 10 cm by 1 mm scar 
over the palm of the left hand (approximately 1 square cm).  
The assessment was unchanged residuals of laceration of palm 
of the left hand.  

A March 2003 x-ray of the veteran's left hand showed no 
change from the May 2001 x-ray and there was no evidence of 
arthritis.  

The veteran's final VA examination of record was in October 
2005.  The examiner noted that the functional impairment was 
hand weakness and that the disability did not result in any 
time lost from work.  Physical examination revealed a level 
scar present at the left palm measuring about 8 cm by .1 cm.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hypopigmentation, hyperpigmentation and abnormal texture.  
There was mild thenar atrophy of the left hand compared to 
the right.  The diagnosis was laceration palm, left hand, 
there was no change in the diagnosis.  The examiner noted 
that the effect of the condition on the veteran's occupation 
was minimal.  

The medical evidence has not demonstrated that the veteran is 
entitled to a rating in excess of 10 percent for his service-
connected left hand disorder.  The evidence has not 
manifested that the veteran has moderate incomplete paralysis 
of the left hand so as to meet the next higher rating of 40 
percent.  Although the veteran had decreased muscle power and 
sensory loss of the left hand, flexion and extension were 
normal.  The veteran was able to do office work including 
filing and typing.  The October 2005 VA examination indicated 
that there was mild thenar atrophy of the left hand compared 
to the right.  

The older and current rating criteria for scars is not 
applicable as the evidence has not established that the 
veteran's scar is unstable, painful, tender or poorly 
nourished with repeated ulceration.  



Entitlement to increased ratings for left chondromalacia 
patella and osteoarthritis of the right knee.  

The veteran's right knee has been evaluated under Diagnostic 
Code 5260.  His left knee has been evaluated under Diagnostic 
Code 5014 which states that osteomalacia will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  For purposes of this case, the Board notes 
that under Diagnostic Code 5003 for degenerative arthritis, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Other applicable codes include Diagnostic Codes 5260 and 
5261.  For the knees, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion that is limited to 60 
degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent rating; flexion that is limited 
to 30 degrees warrants a 20 percent rating and flexion that 
is limited to 15 degrees warrants a 30 percent rating.  A 
thirty percent rating is the highest available under Code 
5260.  Under Code 5261, extension that is limited to 
5 degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  Extension limited 
to 20 degrees warrants a 30 percent rating, extension limited 
to 30 degrees warrants a 40 percent rating and extension 
limited to 45 degrees warrant a 50 percent rating.  The Board 
notes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At the March 2002 VA examination the veteran complained of 
bilateral crackling of his knees, he could not squat, he did 
not notice any swelling or redness, he could only walk one 
block then had to stop due to pain.  Physical examination of 
the left knee showed a 1.5 inch scar above the patella, there 
was no swelling or redness.  Walking motion appeared to be 
fine.  The veteran was tender on both medial and lateral 
aspects of the knee joint.  His posterior ligaments were 
intact as well but he did have some crackling on rotation of 
the knee.  The veteran could extend his left knee to 90 
degrees and flex to 130 degrees without any problem.  
Examination of the right knee showed no anatomical 
abnormality that could be noted, the knee joint crackled on 
motion, the veteran was able to extend the knee from 90-0 
degrees and flex to 130 degrees with ease.  The diagnosis was 
chondromalacia of both knees with underlying degenerative 
disease due to chondromalacia.  X-rays found that in the 
right knee there was osteoarthritis with osteophyte lateral 
margin of the left tibial plateau.  As for the left knee, 
there was narrowing of the medial compartment consistent with 
cartilage thinning.  

The veteran during his January 2003 VA examination complained 
of increasing pain in his knees, he could not squat, kneel, 
or cross his legs without increasing pain.  His left knee 
appeared swollen to him and occasionally buckled.  There was 
no locking of either knee.  He was able to continue his 
occupation and daily activities limited only by intermittent 
flare-ups.  During those flare-ups there was no change in 
range of motion.  He complained of no weakness or 
incoordination of the knees.  Physical examination revealed 
that there was a moderate bilateral antalgic gait.  When he 
attempted to squat beyond 45 degrees of knee flexion both 
knees became unstable and he almost fell.  Both knees flexed 
0-145 degrees.  All ligaments were stable.  There was a 
moderate 3 compartment crepitus.  There was no effusion of 
either knee, no loss speed of motion or incoordination.  With 
repetitive motion there was increased pain and stiffness 
without change of range of motion.  The impression was mild-
moderate joint space narrowing in medial compartment of left 
knee, consistent with cartilage degeneration, injury or prior 
excision.  No secondary arthritis was seen and no other 
significant abnormality noted.  The assessment was 
degenerative disease of both knees with chondromalacia and 
mild instability as described above.  

During the October 2005 VA examination, the veteran 
complained of a popping sensation in his right and left knees 
if he sat for any length of time.  This occurred 1 to 2 times 
per month with each occurrence lasting 1 to 2 days.  The 
ability to perform daily functions during flare-ups was not 
significantly impeded.  There was no functional impairment 
and the veteran did not lose any time from work.  Examination 
of the knees showed a normal appearance.  Range of motion of 
both knees was 0 degrees extension, 140 degrees flexion.  
After repetitive use, the function of the joints was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The Drawer test of the right 
and left knees was within normal limits, the McMurray's test 
of the right knee was normal however of the left knee it was 
abnormal with slight instability.  The diagnoses were 
osteoarthritis of the right knee and chondromalacia of the 
left knee.  The examiner noted that the effect of the 
condition on the veteran's occupation was minimal.  

The evidence has not demonstrated that the veteran merits a 
rating in excess of 10 percent both for chondromalacia of his 
left knee and osteoarthritis of his right knee.  The veteran 
already is receiving a 10 percent rating for each of the 
disorders, which in his case, is the only rating allowed 
under Diagnostic Code 5003 for arthritis.  (The Board notes 
that in a March 2003 report of contact the veteran argued 
that he has arthritis of the left knee secondary to his 
service-connected left knee disorder, however given that 
Diagnostic Code 5003 has been considered this argument is 
moot.)  Although the March 2002 VA examination indicated that 
the veteran could extend his left knee to 90 degrees, extend 
his right knee 90 to 0 degrees and had flexion of 130 degrees 
for both knees, subsequent and most recent VA examinations 
showed that range of motion of both knees was 0 degrees 
extension and 140 degrees flexion.  Thus the veteran cannot 
receive compensable ratings for either knee under Diagnostic 
Codes 5260 and 5261 for limitation of flexion and extension.  

The evidence noted mild instability when the veteran 
attempted to squat beyond 45 degrees of flexion, both knees 
became somewhat unstable and he had slight instability in his 
left knee with McMurray's test.  During his January 2006 
hearing the veteran testified that he has fallen and lost his 
balance because of his knees.  Nevertheless, the totality of 
the evidence does not show that the veteran would warrant a 
compensable rating under Diagnostic Code 5257 for subluxation 
or lateral instability as all the ligaments were intact and 
there was no functional impairment.  The medical evidence 
specifically noted that there was no weakness or 
incoordination of the knees.  During his October 2005 VA 
examination, the veteran apparently reported that his ability 
to perform daily functions during flare-ups was not 
significantly impeded.  There also was no evidence of 
ankylosis of either knee and thus Diagnostic Code 5256 is not 
for consideration.  

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria to 
receive compensable ratings under Diagnostic Codes 5260 and 
5261.  

A June 2005 lay statement from apparently the veteran's co-
worker asserted that the veteran has had increasing 
difficulties with his work due to his service-connected 
disorders.  The potential application of various provisions 
of Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


